                                                                                        FILED
Case 2:18-cv-01600-MKB-JO Document 142 Filed 09/09/19 Page 1 of 2 PageID #: 1372
                                                                               usdSTou°rT|I.n.y.
                                                                               ★ SEP 09 2019 ★
       mm                              Anthony J. DellUniversita
                                                                              BROOKLYN OFFICE
                                          56 Hasten Avenue
                                       North Babylon, NY 11703


                                                                      September 6,2019


 United States District Court
 Eastern District of New York
                                                                                     tiLlJl
 Pro Se Department
 225 Cadman Plaza East
 Brooklyn, New York 11201                                                      TJ)
                                                                                         se OFFJCE!
        RE:     Stevens Baldo Eighty,PLLC v. Anthony J. DellUniversita et al.-
                 Civil Action No.: 2:18-cv-1600


        RE:     Pro se notice of appearance

        RE:     Application for stay

 Dear Sir or Madam:


        Please accept this letter as a pro se notice of appearance for the matter referenced above. I
 have attached to this notice of appearance a letter for an application to stay proceedings to the
 Hon. Magistrate Judge James Orenstein, who is presiding over this case.

        If you should need any additional information, please contact me at 631-807-3433. Any
 correspondence via mail I would kindly ask to be sent to the above address. Thank you.

        Please note I have sent this letter along with the attachment to the addresses for the
 plaintiffs counsel and the counsel for the remaining defendants.




                                                                                     ellUniversita



 To:    Kenneth Walsh- plaintiffs' attorney
        100 S. Bedford Road
        3^^ Floor
        Mt. Kisco, NY 10549

        Moritt Hock & Hamroff LLP
        400 Garden City Plaza
Case 2:18-cv-01600-MKB-JO Document 142 Filed 09/09/19 Page 2 of 2 PageID #: 1373



       Garden City, NY 11530
       Attorney for Paul A.Delluniversita, Kelly Walsh-DellUniversita, and Gail A.
       DellUniversita

       Anthony P. DellUniversita
       2 W. Main Street
       Suite SE3A
       Bay Shore, NY 11706
       Pro se defendant
